United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1747
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

 David Zehringer, doing business as Zehringer Farms, doing business as Pleasant
                                 Hollow Farms

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                         Submitted: September 18, 2012
                            Filed: October 10, 2012
                                 [Unpublished]
                                ____________

Before MELLOY, BEAM, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Defendant David Zehringer appeals the district court's1 denial of his February
29, 2012 motion to recalculate the restitution component of his unappealed February
26, 2002 criminal sentence. Because the district court lacked authority to recalculate
restitution at the time Zehringer filed his motion, and because his arguments are
inconsistent with stipulations he made through counsel at sentencing, we affirm the
judgment of the district court.

                                          I.

       Zehringer borrowed approximately $2.5 million in the 1990s. He appears to
have used approximately $1.5 million of the borrowed funds as an agricultural
operating loan and the remainder to purchase approximately $1 million in equipment
and machinery. In 2000, he was charged with several offenses alleging false
statements or fraud related to the loan application process. On December 7, 2001,
Zehringer pleaded guilty to one count of making a material false statement in
connection with a loan application in violation of 18 U.S.C. § 1014. In a plea
agreement, Zehringer, through counsel, stipulated that the amount of restitution due
was $375,767.00 taking into consideration "the amount received and the amount
recovered through the sale of pledged assets." He received a sentence of six months'
home confinement and five years' supervised release and was ordered to pay the
stipulated amount of restitution. He filed no direct appeal.

      In 2007, Zehringer's supervised release ended, and the government obtained
a garnishment order against him. In 2008, Zehringer filed motion under 28 U.S.C.
§ 2255 to vacate, set aside, or correct his sentence alleging ineffective assistance of
counsel. The district court denied the motion as untimely and as procedurally
defaulted. Again, he filed no appeal.


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-
       On February 29, 2012, Zehringer filed the present motion to recalculate the
amount of restitution. Zehringer, citing 18 U.S.C. § 3563, alleged the district court
failed to take into account the full extent of money received by the victim of his
offense through the sale of pledged collateral. The district court denied the motion
without comment.

                                           II.

       Section 3563(c) authorizes district courts to "modify reduce, or enlarge the
conditions of a sentence of probation at any time prior to the expiration or termination
of the term of probation . . . ." Zehringer, however, was neither on probation nor
subject to supervised release at the time he filed his motion. The plain language of
§ 3563(c) includes a temporal limitation that is not satisfied in this case. As such, the
statute provides no basis for the district court to amend an earlier, unappealed
judgment. Zehringer cites no authority suggesting that a court may recalculate the
restitution amount in an unappealed ten-year-old judgment for a defendant who is not
on probation and who has completed terms of home confinement and supervised
release.

       Even if authority existed to permit amendment of the restitution amount on the
present facts, Zehringer's substantive arguments lack merit. In his plea agreement he
stipulated that the $375,767.00 was an "amount representing the principal amount of
the original loan reduced by the amount recovered from assets pledged to secure the
loan." To the extent this stipulation was made in error, he needed to raise this issue
at an earlier time. To the extent the stipulation was the result of attorney error, his
present motion is an impermissible attempt to revive his already-rejected, untimely,
and procedurally defaulted § 2255 motion alleging ineffective assistance of counsel.

      We affirm the judgment of the district court.
                      ______________________________

                                          -3-